Citation Nr: 9919823	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  97-33 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
shell fragment wound of the right popliteal region.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought.  The 
veteran, who had active service from October 1952 to August 
1954, appealed that decision.


REMAND

The veteran essentially contents that the shell fragment 
wound of the right popliteal region has increased in severity 
and that the currently assigned evaluation no longer 
accurately reflects the severity of that disability.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that an allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet.App 629, 632 (1992).  Once a claimant has presented a 
well-grounded claim, the VA has a duty to assist the claimant 
in developing facts that are pertinent to the claim.  See 38 
U.S.C.A. § 5107(a) (West 1991).  The duty to assist includes 
affording the veteran through and contemporaneous examination

In this regard, the Board notes that in his December 1997 VA 
Form 9, the veteran made reference to a VA compensation 
examination.  The Board notes that the only VA examination of 
record is dated in March 1955.  It is unclear if this is the 
VA examination that the veteran referenced.  More recent 
private treatment records have been submitted, and contain 
evidence pertaining to the veteran's lower extremities, but 
none discuss scar tissue or muscle damage in the veteran's 
knees.  As such, the Board finds that the veteran should be 
afforded a VA examination in connection with his current 
appeal.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The veteran should be afforded an 
examination of his right lower extremity 
to ascertain the nature, severity, and 
etiology of any disorders that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to report complaints and clinical 
findings in detail and clinically 
correlate the complaints and clinical 
findings to a diagnosed disorder.  The 
examiner is further requested to review 
all pertinent records associated with the 
claims file, particularly service medical 
records, the March 1955 VA examination 
and recently dated clinical records, and 
offer comments and an opinion, as to 
which diagnosed disorders, if any, are 
causally or etiologically related to the 
service connected shell fragment wound of 
the right popliteal region.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (1998), copies of all pertinent 
medical records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










